 In the Matter of CITIES SERVICE OIL CO. OF PENNSYLVANIA (MARINEDIVISION),EMPLOYERandSEAFARERS INTERNATIONAL UNION OFNORTH AMERICA, AFL, PETITIONERCase No. 19-R-7244.-Decided October 20, 1947Messrs. Carver W. WolfeandM. J. Adkins,both of New York City,for the Employer.Benjamin B. Sterling,byMr. Hyman Parness,of New York City,andMessrs. Alexander KerrandMorrisWeisberger,both of NewYork City, for the Petitioner.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at NewYork City, on July 28, 1947, before Sidney Reitman, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERCities Service Oil Co. of Pennsylvania, a Pennsylvania corporation,is engaged at its Marine Division, the only operation involved herein,in the transportation of petroleum oil on a world-wide basis.The Em-ployer transports petroleum oil between various ports of the UnitedStates, between ports in the United States and foreign ports, and be-tween foreign ports.During the year 1946 the Employer transportedpetroleum valued in excess of $500,000, all of which represented ship-ments in interstate or foreign commerce.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVED 1The Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.'National Maritime Union of America, herein called the N. M. U., whichmade a show-ing of representation for purposes of intervention, was duly served with Noticeof Hearingbut did not appear at the hearing75 N. L. R. B, No. 1078 CITIES SERVICE OIL CO. OF PENNSYLVANIAIII.THE QUESTION CONCERNING REPRESENTATION79The Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner is certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2IV. THE APPROPRIATE UNITWe find, in substantial agreement with the Petitioner and the Em-ployer, that all unlicensed personnel on board the vessels of the MarineDivision of the Employer, including deck and engine employees andstewards, but excluding pursers, radio operators, and supervisors, asdefined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with ities Service Oil Co. of Pennsyl-vania (Marine Division), New York, New York, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Second Region, acting inthis matter as agent for the National Labor Relations Board, and sub-ject to Sections 203.61 and 203.62, of National Labor Relations BoardRules and Regulations-Series 5, as amended, among the employeesin the unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of this Di-rection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid of,3but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthe election, to determine whether or not they desire to be representedby Seafarers International Union of North America, AFL, for thepurposes of collective bargaining.MEMBERS MURDOCK and GRAY took no part in the consideration of theabove Decision and Direction of Election.2None of the parties asserted the existence of any contractual bar to this proceeding.Although there is in existence a written agreement dated February 1942, between theEmployer and the N 111 U, that agreement relates solely to the "issue of passes," and isnot a collective bargaining agreement3We omit here the provision which was customarily inserted in our directions ofelections during the recent war, peumtting employees in the armed forces of the UnitedStates to vote if they presented themselves in person at the pollsIn view of thedemobilization of the aimed forces and the termination of selective service,we are of theopinion that the provision need no longer be included.